Kramer and Associates
542 4th Avenue, Suite 207
Fairbanks, AK 99701
(907) 888-4098
mike@mikekramerlaw.com
Attorney for Plaintiff

                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA

 TOK AIR SERVICE, LLC,                            )
                                                  )
                    Plaintiff,                    )
                                                  )
     v.                                           )
                                                  )
 DEB HAALAND, in their official capacity as       )
 Secretary of the United States Department        )
 of Interior; SHAWN BENGE, in their official      )
 capacity as Director of the National Park        )
 Service; JEFF MOW, in their official             )
 capacity as Regional Director of the             )
 National Park Service; BEN BOBOWSKI, in          )
 their official capacity as Superintendent of     )
 the Wrangell-St. Elias National Park; The        )
 National Park Service; and The United            )
 States Department of the Interior,               )
                                                  )
                    Defendants.                   ) Case No. 4:21-cv-00012-HRH

                     COMPLAINT FOR INJUNCTIVE RELIEF

      1.      Plaintiff Tok Air Service (TAS) is an Alaskan Limited Liability company

in good standing.

      2.      Tok Air service has one member, Zack Knaebel.

      3.      The Defendants were all within the chain of authority of the

Department of Interior, National Park Service (NPS) when Ben Bobowski,

COMPLAINT FOR INJUNCTIVE RELIEF
Zack Knaebel, v. Deb Haaland, et al. Case No. 4:21-cv-00012-HRH
Page 1 of 10
          Case 4:21-cv-00012-HRH Document 1 Filed 06/11/21 Page 1 of 10
Superintendent of the Wrangell-St Elias National Park, (WRST) or (Park) denied a

Big Game Transport commercial use authorization (CUA) to TAS on May 11, 2021.

      4.     The defendants are sued in their official capacities.

      5.     The injunctive relief requested would require Mr. Bobowski, and any

other NPS official responsible for compliance, to rescind the denial of TAS’s CUA

for 2021 and to grant the CUA pending final order of this court.

      6.     The denial was arbitrary and capricious, an abuse of discretion, and

not in accordance with the law. As such, the denial must be set aside by the court

pursuant to 5 U.S.C § 706.

      7.     Under 5 U.S.C § 702 TAS suffered legal wrong, and this court can

grant temporary and permanent injunctive relief.

      8.     TAS’s primary source of revenue is flying non-guided resident hunters

in and out of Wrangell-St. Elias National Park and Preserve.

      9.     TAS has flown hunters in WRST since 2014 under a Big Game

Transport CUA.

      10.    TAS has also been granted an Air Taxi CUA since 2014. The Air Taxi

CUA permits TAS to fly all other categories of park users, other than hunters, in

WRST.

      11.    Sport hunting is specifically allowed in the preserve areas of the Park

under the express terms of ANILCA when WRST was created in 1980.

      12.    Sport hunting is an NPS value.


COMPLAINT FOR INJUNCTIVE RELIEF
Zack Knaebel, v. Deb Haaland, et al. Case No. 4:21-cv-00012-HRH
Page 2 of 10
        Case 4:21-cv-00012-HRH Document 1 Filed 06/11/21 Page 2 of 10
       13.   The NPS cannot discriminate among park users based solely on the

activity they wish to engage in.

       14.   Sport hunting is a beneficial use of the Park.

       15.   Preserving hunting opportunities for non-guided resident hunters is

consistent with system unit resources and values.

       16.   Non-guided resident hunters wishing to hunt in WRST are

underserved.

       17.   In 2020 TAS was one of only four air taxis that held a Big Game

Transport CUA.

       18.   The other three air taxis have agreements with one or more WRST

permitted big game guides to not drop unguided hunters in the guides’ exclusive

guide use area within WRST.

       19.   In 2020 Zack Knaebel was charged with violating AS 8.54.720(a)(2),

for allegedly hindering a lawful hunt outside WRST by parking his plane on a

remote airstrip and delaying another hunter from landing there for approximately

two hours.

       20.   Mr. Knaebel has plead not guilty and is presumed innocent under the

law.

       21.   That hunter landed the same day he expected to and could not have

legally hunted that day.




COMPLAINT FOR INJUNCTIVE RELIEF
Zack Knaebel, v. Deb Haaland, et al. Case No. 4:21-cv-00012-HRH
Page 3 of 10
        Case 4:21-cv-00012-HRH Document 1 Filed 06/11/21 Page 3 of 10
        22.   Under 5 AAC 92.085(8) no one may hunt until 3:00 a.m. the day after

they have flown.

        23.   Due to Covid related court restrictions, Mr. Knaebel had not been

afforded a jury trial prior to the May 11, 2021, denial of his CUA.

        24.   TAS timely applied for 2021 CUA’s for Big game Transport and Air

Taxi.

        25.   Mr. Bobowski granted the Air Taxi CUA but denied the Big Game

Transport CUA.1

        26.   In his notice of denial, Mr. Bobowski stated “[y]our pending criminal

charge for hindering a lawful hunt is sufficient to deny this CUA application.”

        27.   Mr. Bobowski cited 54 U.S.C § 101925 in his denial letter but relied

on Regional Policy Number 700-001 (Policy).

        28.   Specifically, Mr. Bobowski erroneously believed he could deny a

permit based on a “violation” that involved a failure to comply with a state law

(hindering a lawful hunt) where a link exists between the offense and the business

activity authorized.

        29.   A close reading of the Policy shows that this reasoning is flawed.

        30.   The Policy only allows a CUA to be suspended, restricted or revoked

based on a violation as defined above OR when the holder is “under investigation

or is charged for a criminal offense…”


1
    Ex. 1, CUA denial letter, dated May 11, 2021.

COMPLAINT FOR INJUNCTIVE RELIEF
Zack Knaebel, v. Deb Haaland, et al. Case No. 4:21-cv-00012-HRH
Page 4 of 10
          Case 4:21-cv-00012-HRH Document 1 Filed 06/11/21 Page 4 of 10
       31.    The Policy distinguishes a permit denial from a permit suspension,

revocation, or suspension.

       32.    Denials are addressed in a separate paragraph under a separate

heading.

       33.    The authorized bases for a denial do not include when the holder is

merely under investigation or is charged with a criminal offense. For a denial to

comport with the Policy, the denial has to be based on an established violation, not

merely an investigation or a charged violation.

       34.    The Policy requires TAS to have failed to comply with AS 08.54.720

(a)(2) to justify denial.

       35.    A CUA that has been suspended or restricted during the investigation

or charging stage may be reversed following final adjudication.

       36.    There has been no final adjudication of Mr. Knaebel’s alleged

violation.

       37.    Under general rules of statutory construction, the NPS Policy must be

read to only allow denial when a violation has been finally adjudicated, after notice

and an opportunity to be heard at the administrative level.

       38.    Mr. Bobowski went on to state two additional concerns: that NPS had

received other unspecified complaints from other commercial user groups about

TAS and that TAS allegedly did not have consistent professional interactions with

law enforcement.


COMPLAINT FOR INJUNCTIVE RELIEF
Zack Knaebel, v. Deb Haaland, et al. Case No. 4:21-cv-00012-HRH
Page 5 of 10
         Case 4:21-cv-00012-HRH Document 1 Filed 06/11/21 Page 5 of 10
       39.   These additional concerns were not relied on by Mr. Bobowski as a

basis for CUA denial.

       40.   NPS may only deny a CUA application consistent with Policy.

       41.   Mr. Bobowski’s denial of TAS’s CUA based on a pending criminal

charge was not consistent with Policy.

       42.    Mr. Bobowski’s denial of TAS’s CUA, is subject to the Administrative

Procedure Act, 5 U.S.C §§ 551 et seq.

       43.   This court has authority to overturn this denial when found to be

arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law.

       44.   The Policy specifies the steps Superintendent Bobowski must

complete if he believes TAS (Knaebel) committed a violation.

       45.   First, he must notify TAS of the violation, in writing.

       46.   He did not do so prior to denying the CUA.

       47.   The Policy recognizes that it is in the best interest of NPS and TAS

that TAS be made aware of the violation, be given an opportunity to take corrective

action to avoid future violations, and to provide an explanation of the

circumstances that lead to the violation.

       48.   Mr. Bobowski did not do this and therefore his denial action was not

in the best interests of NPS.




COMPLAINT FOR INJUNCTIVE RELIEF
Zack Knaebel, v. Deb Haaland, et al. Case No. 4:21-cv-00012-HRH
Page 6 of 10
        Case 4:21-cv-00012-HRH Document 1 Filed 06/11/21 Page 6 of 10
      49.    A park superintendent who does not act in the best interests of the

NPS is per se arbitrary and capricious.

      50.    A park superintendent who fails to follow NPS Policy when denying a

commercial permit is per se arbitrary and capricious

      51.    Mr. Bobowski’s denial of the CUA was a final administrative action at

the park level.

      52.    Contrary to Policy, Mr. Bobowski did not give TAS the opportunity to

explain the circumstances that lead to the violation before taking final action

denying the CUA.

      53.    Mr. Bobowski simultaneously granted TAS a CUA to fly other users,

such as bird watchers, in WRST.

      54.    This allows TAS to fly a bird watcher to any landing area within WRST

while not allowing TAS to fly a hunter to the same area on the same day. The only

distinction is that the bird watcher carries a camera, while the hunter carries a gun.

This NPS action unconstitutionally discriminates between hunters and non-hunters

with no rational basis for doing so.

      55.    TAS will be simultaneously filing an appeal with the NPS regional

director, Jeff Mow. On information and belief, that appeal will not be heard and

decided prior to July 31, the date when TAS is contracted to fly its first 2021 big

game hunter into WRST.




COMPLAINT FOR INJUNCTIVE RELIEF
Zack Knaebel, v. Deb Haaland, et al. Case No. 4:21-cv-00012-HRH
Page 7 of 10
        Case 4:21-cv-00012-HRH Document 1 Filed 06/11/21 Page 7 of 10
        56.    As stated in the attached Affidavit of Zack Knaebel,2 any further delay

in approval of the 2021 CUA will cause irreparable harm to TAS and to the 31

hunters TAS has contracted with to fly in WRST beginning July 31.

        57.    Mr. Bobowski’s denial was a final administrative action.

        58.    TAS does not need to exhaust its appeal with the Regional Director

before pursuing temporary injunctive relief.

                                             RELIEF

        TAS respectfully request the following relief:

        A.     A preliminary injunction requiring NPS to rescind the May 11 denial

and to grant TAS a 2021 Big Game Transport CUA under the same conditions as

2020 pending final order of the court.

        B.     A final order finding that:

               i.    Superintendent Bobowski was arbitrary and capricious, abused

                     his discretion and/or otherwise acted not in accordance with law.

               ii.   By denying TAS a CUA to transport hunters, but granting a CUA

                     to transport all other users, NPS has discriminated against

                     hunters without a rational basis for doing so in violation of the

                     Fourteenth Amendment to the United States Constitution.




2
    Ex. 2, Affidavit of Zack Knaebel.

COMPLAINT FOR INJUNCTIVE RELIEF
Zack Knaebel, v. Deb Haaland, et al. Case No. 4:21-cv-00012-HRH
Page 8 of 10
          Case 4:21-cv-00012-HRH Document 1 Filed 06/11/21 Page 8 of 10
             iii.   That NPS Policy requires a violation be finally adjudicated after

                    notice and an opportunity to be heard before a CUA may be

                    denied.

             iv.    That NPS may not suspend, revoke or rescind TAS’s 2021 CUA

                    without first issuing a written warning providing TAS with a

                    reasonable opportunity to cure.


DATED this 10th day of June, 2021.

                                                KRAMER and ASSOCIATES
                                                Attorney for Plaintiff

                                                /s/ Michael C. Kramer
                                                Michael C. Kramer
                                                ABA # 9605031




COMPLAINT FOR INJUNCTIVE RELIEF
Zack Knaebel, v. Deb Haaland, et al. Case No. 4:21-cv-00012-HRH
Page 9 of 10
        Case 4:21-cv-00012-HRH Document 1 Filed 06/11/21 Page 9 of 10
                            CERTIFICATE OF SERVICE

I hereby certify that on June 11, 2021, a copy of the foregoing was served via
certified mail to:

      United States Attorney for The District
      District of Alaska, Anchorage Office, Federal Building U.S. Courthouse
      222 W. 7th Ave/ #9 Room 253, Anchorage AK 99513-7567

      Attorney General of The United States at Washington, DC
      U.S. Department of Justice
      950 Pennsylvania Ave. N.W., Washington, DC 20530-0001

      Deb Haaland, Secretary of the U.S. Department of the Interior
      Department of the Interior
      1849 C. Street N.W., Washington DC 20240

      Shawn Benge, Director of the National Park Service
      National Park Service
      1849 C. Street N.W., Washington DC 20240

      Jeff Mow, Regional Director of the National Park Service
      National Park Service, Alaska Regional Office
      240 W. 5th Ave., Anchorage, AK 99501

      Ben Bobowski, Superintendent of the Wrangell-St. Elias National Park &
      Preserve
      Wrangell-St. Elias National Park & Preserve
      PO Box 439
      Mile 106.8 Richardson Highway
      Copper Center, AK 99573-0439

/s/ Michael C. Kramer
Kramer and Associates




COMPLAINT FOR INJUNCTIVE RELIEF
Zack Knaebel, v. Deb Haaland, et al. Case No. 4:21-cv-00012-HRH
Page 10 of 10
        Case 4:21-cv-00012-HRH Document 1 Filed 06/11/21 Page 10 of 10
